COLEMAN, J.
The complainant filed the present bill, the purpose of -which is to obtain an injunction, enjoining the respondent from erecting a certain gin-house, already begun and in course of construction at the time of the filing of the bill. On the 2d of September, 1895, the complainant and respondent entered into the following agreement, viz.: “This is to certify that an,agreement has this day been agreed upon between Peter Hughes and Joel Hendricks. Said Peter Hughes agrees to lease site for gin at Coldwater Mill, also water power to run said gin, and agrees to keep said water power in good running order so as to furnish plenty of power for gin in ginning season, and said lease is to be for five years and at the end of five years said Peter Hughes agrees to re-lease site and power, or buy same at reasonable price, and said Joel Hendricks agrees to pay one-fifth of product of gin for lease and power.” The bill avers that complainant owns and is in possession of the gin-house, though located upon land of respondent, that he operated the gin one season at a profit, and desires to enlarge and continue running the gin under said lease. The bill shows that the gin is situated east from a saw mill of respondent, and that the gin is operated by the use of a rope and pulley, the rope being attached to a shaft used in running the saw mill, and that respondents, P. N. Hughes and one Humphrey Hughes, begun to erect a gin-house between the gin-house owned and possessed by him and the saw *594mill, thereby catting off and depriving him of the use of the shaft and water power. The bill shows that if respondents are 'permitted to erect another gin as contemplatéd, it will render useless his lease.
The prayer is for an injunction to restrain the respondents from further proceeding in the erection of the gin-house.
The answer of respondents nowhere denies the material allegations of the bill. The answer affirmatively avers that said Humphrey Hughes owns a one-ninth undivided interest in the mill site and land upon which the gin proposed to be erected is situated. The answer ■sets out at length and in detail the modus operandi of the gin of complainant, and avers that it requires great skill and continuous labor to furnish power as provided in the lease for the running of the gin.
■ At the hearing the equity court dismissed complainant’s bill for want of equity. In this the court erred. Upon a motion to dismiss a bill for want of equity, amendable defect must be considered as having been made. Again, upon a motion to dismiss a bill for want of equity, the answer of the respondents cannot be considered, and upon a motion to dissolve an injunction, affirmative averments not responsive to the bill are not entitled to weight.
It is true that a court of equity will not undertake to enforce specific performance of an agreement which requires “continuous administration of executory skill, discretion, personal supervision,” etc., as decided in Wingo v. Hardy, 94 Ala. 184, Bridgeport Co. v. Amer, &c. Car Co., 94 Ala. 595, and many others. We find nothing in the present bill to which this principle can apply. There is no complaint of a want of water power. The prayer of the bill is to enjoin the erection of a gin-house which will cut off complainant from the use of the water power, and destroy the benefits of his lease. The bill is not strictly one to decree a performance of a contract, but'by injunction, to prevent the destruction of contractual obligations, — Bienville Water Supply Co. v. City of Mobile, 112 Ala. 260 ; South & North Ala. R. R. Co. v. H. A. & B. R. R. Co., 98 Ala. 400. It will be time enough to consider the question so elaborately discussed by appellees when it arises.
The decree of the equity court dissolving the tempo*595rary injunction which, had been previously granted, and dismissing the bill for want of equity, is reversed and ■annulled, and the temporary injunction will be restored to await proceeding by the court.
Reversed, rendered in part and remanded.